DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 22 are pending.  Claims 1, 2, 4, 6, 12, 13, 15, and 17 were amended.  
	
Specification
The disclosure is objected to because of the following informalities:
Page 9 refers to an “adapted reality experience”, which appears to be defined on page 8 as one of three industry standard terms.  However, this definition is not clearly made, appearing in a parenthetical phrase
Page 16 includes “to to reject errors”, at the second to last line on the page
Page 18 includes “are assumed are assumed”, at the second line
Page 18 defines a series of “relative linear position, velocity, and acceleration” variables, but the text defining the variables is unclear, involving the multiple conjunctions. As best understood by the Examiner, the superscript “iU” refers to the remote IMU, and the superscript “cU” refers to the “combination”.  The sentence should be clarified
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 12 include the elements “linear position”, “linear-position data”, and “linear position data”.  Claims 1 and 12 also include the elements “linear acceleration”, “linear-acceleration data”, and “linear acceleration data”.   It is unclear if each of the three similar terms should be interpreted as the same element, or if they are separate.  For the purpose of the instant examination, the Examiner interprets each set of three as referring to the same quantity, either the position or the acceleration of the tracked device.
Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 12 include the step “transform[ing] the linear acceleration data and the linear position data into one of first and second position signals, first and second velocity signals and first and second acceleration signals defining change in position, change in velocity and change in acceleration, respectively”.  It is unclear whether the “linear acceleration data” 
Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 12 include the step “transform[ing] the linear acceleration data and the linear position data into one of first and second position signals, first and second velocity signals and first and second acceleration signals defining change in position, change in velocity and change in acceleration, respectively”.  It is unclear how the “first and second position signals, first and second velocity signals and first and second acceleration signals” are to be interpreted as “defining change in position, change in velocity and change in acceleration”.  For example, a change in position with respect to time is a velocity, so the “first velocity signal” could define a “change in position”, but that seems to contradict the use of “respectively”.  However, a position signal in isolation defines the position of an object at a given moment in time, and not a “change in position”.  Further, there is no indication of how to calculate a change in acceleration (or “jerk”) in the claim.  For the purpose of the instant examination, the Examiner interprets that the velocity signal 
Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 12 include the step “wherein transforming the linear acceleration data and the linear position data comprises filtering the linear acceleration data and the linear position data by a same filter”.  It is unclear how to interpret the term “a same filter”.  It is unclear whether the “same filter” is a filter that at some moments in time processes one type of data and at other moments in tie processes another type of data, or whether there are two parallel filters sharing a common set of filter parameters, or whether there is a single filter that accepts both the acceleration data and the position data.  For the purpose of the instant examination, the Examiner interprets this as a common filter that accepts both types of data as input, and generates a common output.
Claims 2 – 7 and 13 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of the three alternative claims 2, 4, and 6 (and the parallel claims 13, 15, and 17), the “second filter” is recited as producing disparate types of data, or disparate content.  It is unclear if the “second filter” should be interpreted as two different filters with similar construction that receive their own input, or as a common structure that is 
Claims 2 and 13 include the elements/steps “filtering the filtered linear position signal using a second filter that retains signal variation so as to obtain an intermediate position signal; performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using the second filter so as to obtain a velocity signal”.  It is unclear how to interpret the “second filter”, as it is described as producing a position based on an input position, and is also described as producing a velocity signal based on an integrated acceleration.
Claims 4 and 15 include the elements/steps “filtering the filtered linear acceleration signal using a second filter that retains signal variation so as to obtain an intermediate acceleration signal; performing a time derivative of the filtered linear position signal and filtering a signal resulting therefrom using the second filter so as to obtain a velocity signal.”  It is unclear how to interpret the “second filter”, as it is described as producing an acceleration based on an input acceleration, and is also described as producing a velocity signal based on a differentiated position with respect to time.
Claims 6 and 17 include the elements/steps “performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using a second filter that retains signal variation so as to obtain the first ”  It is unclear how to interpret the “second filter”, as it is described as producing a first velocity signal based on an integrated acceleration, and is also described as producing a second velocity signal based on a differentiated position with respect to time.  It is unclear if the two different velocity signals are produced simultaneously, in some time sequence, or should be interpreted as being produced by two different filters.
Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 13 include the element “the first position domain signal”.  There is insufficient antecedent basis for this limitation in the claims


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites:

obtaining linear-acceleration data representing a linear acceleration of the tracked device in a first frame associated to the tracked device; 
obtaining linear-position data representing a linear position of the tracked device in a second frame associated to a tracking device, wherein the linear-acceleration data and the linear-position data are based on signals from a first at least one sensor and a second at least one sensor disposed respectively in the tracked device and in the tracking device; 
transforming the linear acceleration data and the linear position data into one of first and second position signals, first and second velocity signals and first and second acceleration signals defining change in position, change in velocity and change in acceleration, respectively, wherein transforming the linear acceleration data and the linear position data comprises filtering the linear acceleration data and the linear position data by a same filter; 
determining a transform for aligning the first and second frames based on the one of first and second position signals, first and second velocity signals and first and second acceleration signals; and 
aligning the linear position and linear acceleration using the transform.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
transforming the linear acceleration data and the linear position data, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “transforming” in the context of this claim encompasses the application of a filtering operation, which is defined on page 13 of the instant specification as a “high pass filter (DC-block filter)”.
The limitation of determining a transform for aligning the first and second frames, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “determining” in the context of this claim encompasses creating a system of mathematical equations, as shown on page 19 of the instant specification.
The limitation of aligning the linear position and linear acceleration using the transform, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  “Aligning” in the context of this claim encompasses solving the system of mathematical equations defined in the previous step, and described on page 20 of the instant specification.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.   The claim recites “obtaining linear-position data” and “obtaining linear-position data”, which is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim includes the additional elements of a tracked device, a tracking device, which are recited at a high level of generality, and lack specific narrowing details regarding the type or use of the devices, and does not suffice to link the use of a judicial exception to a particular technological 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the addition of a generically recited “tracking device” and a generically recited “tracked device”, along with a generically recited pair of sensors, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.

	
Claim 12 is similar to claim 1, and adds a processor and a memory.  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   The additional element of using a processor to perform the transformation, determination, , and alignment steps amounts to no more than mere instructions to apply the exception 

		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 8 – 15, 17, and 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2010/0103269 (hereinafter ‘Wilson’) in view of Elefante, US 2014/0319217 (hereinafter 'Elefante').

Regarding Claims 1 and 12, Wilson teaches a method directed to frame aligning of linear position and linear acceleration data of a tracked device ([0015, 0019]: discloses 
obtaining linear-acceleration data representing a linear acceleration data of the tracked device in a first frame associated to the tracked device ([0025, Fig 2]: discloses receiving acceleration information for the internal reference frame from the tracked device, shown as controller 32); 
obtaining linear position data representing a linear position of the tracked device in a second frame associated to a tracking device ([0019, 0020, Fig 2]: discloses receiving information regarding the orientation of controller 32 in “an external reference frame relative to controller 32” and using the position data over time to determine the acceleration of controller 32);
wherein the linear-acceleration data and the linear-position data are based on signals from a first at least one sensor and a second at least one sensor disposed respectively in the tracked device and in the tracking device ([0020, 0021. 0025, Fig 2]: discloses a three-axis accelerometer 42 present in the internal reference frame of the controller 32, which is interpreted as a first sensor disposed in the tracked device, and stereo cameras 32 present in the external reference frame, which is interpreted as a second sensor disposed in the tracking device);
transforming the linear acceleration data and the linear position data into one of first and second position signals, first and second velocity signals and first and second acceleration signals defining change in position, change in velocity and change in acceleration ([0022, 0023, 0025, Fig 3]: discloses using an initial and subsequent 
determining a transform for aligning the first and second frames based on the one of first and second position signals, first and second velocity signals and first and second acceleration signals ([0026, Fig 2]: discloses a first frame associated with the tracked controller 32, which is labeled as an Internal Reference Frame, and a second frame associated with orientation inferring subsystem 40, which is labeled as an External Reference Frame.  The alignment of these two frames is disclosed as determining an orientation of the controller 32 using the direction of the acceleration in the external frame as compared to the direction of acceleration in the internal frame); and
aligning the linear position and linear acceleration using the transform ([0022, 0023]: discloses aligning the time-series data, indicating that a signal representing acceleration over time is the basis for the alignment).

While the mathematics in Wilson transform data, the term is not used to describe its frame alignment as a transform. However, Welker teaches tracking the orientation of the relative orientations of the hands (paragraph [0073]; paragraph [0109]) via the controllers (paragraph [0070]), which may have "any number of coordinate systems, grids or other metrics" (paragraph [0074]). Welker also teaches the translation and rotation of "frames that define a coordinate system" paragraph [0076]. A translation and 

Wilson is silent with respect to 
wherein transforming the linear acceleration data and the linear position data comprises filtering the linear acceleration data and the linear position data by a same filter.

Elefante teaches a system for determining the relative position and orientation of a Head Up Display with respect to a portable weapon ([0022, Fig 1]) that includes 
transforming the linear acceleration data and the linear position data comprises filtering the linear acceleration data and the linear position data by a same filter ([0070, 0078 - 0080, Fig 2]: discloses the use of a common filter to correct for centripedal acceleration and remove the effect of gravity, which relies on the acceleration data provide by sensors on the display device and on the weapon).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to remove the effect of gravity, which appears a constant low frequency offset, from the 

Regarding Claims 2 and 13, Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above. 
Wilson teaches the filtering of accelerometer data (e.g., paragraph [0030] and the use of acceleration, velocity and position information in a Kalman filter, paragraphs [0033][ 0036]).. Wilson does not teach specific techniques of filtering of signals beyond a Kalman filter, but various forms of signal filters are well-known in the art to remove unwanted portions from sensor signals. 

Wilson is silent with respect to wherein transforming the linear acceleration data and the linear position data into first and second position signals comprises: 
filtering the filtered linear position signal using a second filter that retains signal variation so as to obtain an intermediate position signal; 
performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using the second filter so as to obtain a velocity signal; 
filtering the intermediate position signal using a third filter that retains signal variation so as to obtain the second position signal; and 
performing a time integration of the velocity signal and filtering a signal resulting therefrom using the third filter so as to obtain the first position domain signal. 


the same filter is a first filter that retains signal variation ([0070, 0078 - 0080, Fig 2]: discloses the use of a common filter to correct for centripedal acceleration and remove the effect of gravity, which relies on the acceleration data provide by sensors on the display device and on the weapon);
filtering the filtered linear position signal using a second filter that retains signal variation so as to obtain an intermediate position signal ([0072, Fig 2]: discloses a drift correction process (4) that produces a value used in the removal of the gravity offset (9)); 
performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using the second filter so as to obtain a velocity signal ([0080, Fig 2]: discloses an integration (10) of the output of the gravity correction block (9) to generate a velocity vector); 
filtering the intermediate position signal using a third filter that retains signal variation so as to obtain the second position signal [0082, Fig 2]: discloses an integration (11) of a set of velocity components to generate a “position in space of the inertial platform”); and 
performing a time integration of the velocity signal and filtering a signal resulting therefrom using the third filter so as to obtain the first position domain signal ([0082, Fig 2]: discloses an integration (11) of a set of velocity components to generate a “position in space of the inertial platform”). 



Regarding Claims 3 and 14, Wilson in view of Elefante teaches the method of claim 2 and the apparatus of claim 13, as discussed above.
Wilson in view of Elefante is silent with respect to wherein any of the first, second and third filters is a high pass filter.  
However, Wilson teaches the removal of the influence of gravity, which is interpreted as removing a constant offset from the acquired data, which is equivalent to a high pass filtering operation ([0079, Fig 2]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to remove the static offset of a constant gravity signal using a high-pass filter to remove noise from the calculation of position and orientation.

Regarding Claims 4 and 15, Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Wilson teaches the filtering of accelerometer data (e.g., paragraph [0030] and the use of acceleration, velocity and position information in a Kalman filter, paragraphs [0033][ 
 
Wilson is silent with respect to wherein the same filter is a first filter that retains signal variation, and wherein transforming the linear acceleration data and the linear position data into first and second acceleration signals comprises: 
filtering the filtered linear acceleration signal using a second filter that retains signal variation so as to obtain an intermediate acceleration signal; 
performing a time derivative of the filtered linear position signal and filtering a signal resulting therefrom using the second filter so as to obtain a velocity signal; 
filtering the intermediate acceleration signal using a third filter that retains signal variation so as to obtain the first acceleration signal; and 
performing a time derivative of the velocity signal and filtering a signal resulting therefrom using the third filter so as to obtain the second acceleration signal. 

Elefante teaches a system for determining the relative position and orientation of a Head Up Display with respect to a portable weapon ([0022, Fig 1]) that includes
the same filter is a first filter that retains signal variation ([0070, 0078 - 0080, Fig 2]: discloses the use of a common filter to correct for centripedal acceleration and remove the effect of gravity, which relies on the acceleration data provide by sensors on the display device and on the weapon);

performing a time derivative of the filtered linear position signal and filtering a signal resulting therefrom using the second filter so as to obtain a velocity signal ([0080, Fig 2]: discloses an integration (10) of the output of the gravity correction block (9) to generate a velocity vector);; 
filtering the intermediate acceleration signal using a third filter that retains signal variation so as to obtain the first acceleration signal ([0079, Fig 2]: discloses a removal of centripetal acceleration from the acceleration data (8) after the drift compensation process); and 
performing a time derivative of the velocity signal and filtering a signal resulting therefrom using the third filter so as to obtain the second acceleration signal  ([0082, Fig 2]: discloses an integration (11) of a set of velocity components to generate a “position in space of the inertial platform”). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to determine the orientation of the game controller by reconciling the orientation of the external frame with the orientation of the internal frame using a known technique of aligning multiple frames of reference.

Claims 6 and 17, Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Wilson teaches the filtering of accelerometer data (e.g., paragraph [0030] and the use of acceleration, velocity and position information in a Kalman filter, paragraphs [0033][ 0036]).. Wilson does not teach specific techniques of filtering of signals beyond a Kalman filter, but various forms of signal filters are well-known in the art to remove unwanted portions from sensor signals. 

Wilson is silent with respect to wherein the same filter is a first filter that retains signal variation, and wherein transforming the linear acceleration data and the linear positon data into first and second velocity signals comprises: 
performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using a second filter that retains signal variation so as to obtain the first velocity signal; and 
performing a time derivative of the filtered linear position signal and filtering a signal resulting therefrom using the second filter so as to obtain the second velocity signal. 

Elefante teaches a system for determining the relative position and orientation of a Head Up Display with respect to a portable weapon ([0022, Fig 1]) that includes
the same filter is a first filter that retains signal variation ([0070, 0078 - 0080, Fig 2]: discloses the use of a common filter to correct for centripedal acceleration and 
performing a time integration of the filtered linear acceleration signal and filtering a signal resulting therefrom using a second filter that retains signal variation so as to obtain the first velocity signal ([0080, Fig 2]: discloses an integration (10) of the output of the gravity correction block (9) to generate a velocity vector); and 
performing a time derivative of the filtered linear position signal and filtering a signal resulting therefrom using the second filter so as to obtain the second velocity signal ([0073, Fig 2]: discloses a derivation of the pitch angles (2) to obtain a conversion between the two reference systems). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to determine the orientation of the game controller by reconciling the orientation of the external frame with the orientation of the internal frame using a known technique of aligning multiple frames of reference.

Regarding Claims 8 and 19, Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein the transform is any of a rotation transformation (e.g., paragraph [0055]), a linear position transformation (e.g., paragraph [0011 ]), a yaw only rotation transformation, a pitch and roll only transformation, a scale transformation, a skew transformation, a perspective projection transformation and a non- linearity transformation.

Regarding claims 9 and 20: Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Wilson is silent with respect to wherein determining the transform comprises any of: 
solving a Wahba's problem formulation for the first and second position signals, the first and second velocity signals or the first and second acceleration signals; 
using a linear fitting model problem formulation for the first and second position signals, the first and second velocity signals or the first and second acceleration signals; 
using a non-linear optimization search for the first and second position signals, the first and second velocity signals or the first and second acceleration signals; and
using any search that finds a "best" rotation that minimizes a cost function representing an error between the first and second position signals, the first and second velocity signals or the first and second acceleration signals. 

Elefante  teaches a system for determining the relative position and orientation of a Head Up Display with respect to a portable weapon ([0022, Fig 1]) that includes ([0085 – 0089]: obtaining “Tait-Bryan (Euler) angles (P,R,H), which describe the orientation in space of a rigid body” using an iterative sensor fusion algorithm that incorporates data received from three different types of sensors, in order to obtain the directions of roll, pitch, and heading.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante to 

Regarding Claims 10 and 21, Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein each of the first frame and the second frame is any of an Earth frame, a user frame (e.g., Fig. 2; the internal reference frame is associated with a controller 32 used by a user), a level frame and an arbitrary, short term common frame.

Regarding Claims 11 and 22, Wilson in view of Elefante teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Wilson does not explicitly teach wherein both of the first and second frames are associated with a tracking center of the tracked device. 
However, it would have been obvious to one of ordinary skill in the art to define a tracking center of a tracked device, as a point representing a tracking center in each frame would have the benefit of defining a line from which a distance between frames could easily be computed.


Claims 5, 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Elefante in view of in view of Wang et al., US 9024772 (hereinafter 'Wang').

Regarding Claims 5 and 16, Wilson in view of Elefante teaches the method of claim 4 and the apparatus of claim 15, as discussed above.
Wilson in view of Elefante is silent with respect to wherein any of the first, second and third filters is a low pass filter. 
Wang teaches determining the position or orientation of a vehicle using multiple sensors (col 1, lines 24 – 38]) that includes the use of low pass filters to reduce the error accumulated through processing the linear acceleration signals ([col 6, lines 6 – 13]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wilson in view of Elefante in view of Wang to integrate a filtering system that prevents accumulating errors from the noise associated with acceleration sensors, as known in the art.

Regarding Claims 7 and 18, Wilson in view of Elefante teaches the method of claim 6 and the apparatus of claim 17, as discussed above.
Wilson in view of Elefante does not explicitly teach wherein any of the first and second filters is a bandpass filter. 
The rejections of Claims 3 and 5 explain why the use of low pass and high pass filters would have been obvious to one of ordinary skill in the art. It would have been obvious for one of ordinary skill in the art to combine the operation of a high and low pass filter into a band pass filter, such that the center band of the filter passes while avoiding both .


Response to Arguments
35 USC §101 
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 9): the Office is stating that the Office does not have to consider reasoning and decisions made by the U.S. Court of Appeals for the Federal Circuit in its analysis (e.g., Thales Visionix Inc. v. U.S., 850 F.3d 1343, 121 U.S.P.Q.2d 1898 (Fed Cir. 2017)) and need only consider the 2019 Guidance. The Applicant highly doubts that such assertion would withstand an appeal.
Examiner submits that MPEP §2106(a) states “By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.”  The instant claims have been evaluated using the guidelines defined by chapter 2106 of the June 2020 [R-10.2019] version of the MPEP, which supersedes the 2019 guidance.  The instant claims have been analyzed using the process described in MPEP 2106, and found to amount to an abstract idea without “significantly more” than the identified judicial exception.
Applicant argues (see page 10): Hence, contrary to the Office's contentions, not only does the Office need to consider reasoning and decisions by the Court of Appeals for the Federal Circuit as evidenced by the 2019 Guidance specific reliance on such case, but the Office must follow the reasoning specified in Thales and the 2019 Guidance. Hence, the Office's analysis, including, specifically, the analysis under Step 2A, contradicts the specific guidance set forth in the 2019 Guidance that the Office relies on for the rejection.
Examiner submits that the instant claims have been evaluated using the guidelines defined by chapter 2106 of the June 2020 [R-10.2019] version of the MPEP, which supersedes the 2019 guidance.  MPEP §2106.04(a)(2)(I)C) states “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping.”.  The instant claims describe mathematical transformations and a mathematical “alignment” between two sets of acquired data.  The mathematical concepts are outlined on pages 19 – 29 of the instant specification.  Therefore, the claim recites an abstract idea, as defined by the MPEP.
Applicant argues (see page 11): a claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept, as in the present case.
Examiner submits that as discussed above, the instant claims recite a mathematical process comprising transformation, determination, and alignment steps, which are disclosed in detail on pages 19 – 29 of the instant specification.  The claim lacks additional elements that amount to significantly more than the judicial exception, and only recites elements at a high degree of abstraction.  The Examine suggests 

35 USC §103 
Applicant’s arguments with respect to claims 1, 8, 10 – 12, 19 and 21 – 22 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.
	
Applicant's arguments with respect to claims 2 – 7 and 13 – 19 filed 18 October 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 12): the present application and Cook were, not later than the effective filing date of the claimed invention in the present application, owned or subject to an obligation of assignment to IDHL Holdings, Inc. Thus, a prima facia case of obviousness based on Cook cannot be made.
 	Examiner submits MPEP § 717.02(b)(II) states “The 35 U.S.C. 102(b)(2)(C)  exception does not apply to a disclosure that qualifies as prior art under 35 U.S.C. 102(a)(1)”.  The Cook reference was published on 13 August 2015, which is more than a year before the filing of provisional application 62522600 on 20 June 2017, and therefore qualifies as prior art under 120(a)(1), as it was “described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.